Title: To James Madison from Samuel Miller, 11 January 1822
From: Miller, Samuel
To: Madison, James


                
                    Sir,
                    Princeton, Jany. 11 1822.
                
                Having lately made a small publication, in support of what I deem to be truth, I do myself the honour most respectfully to request your acceptance

of a copy of it—and am, Sir, with the highest consideration, your obedient servant
                
                    Saml: Miller
                
            